254 S.W.3d 83 (2008)
John COUTS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67651.
Missouri Court of Appeals, Western District.
March 4, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Application for Transfer Denied June 24, 2008.
S. Kate Webber, Kansas City, MO, for Appellant.
Shaun J. MacKelprang, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, C.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.

ORDER
PER CURIAM.
John Couts appeals the circuit court's judgment denying his Rule 29.15 motion *84 for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).